In an action to recover damages for personal injuries, the defendant Keyspan Energy Corporation appeals from an order of the Supreme Court, Kings County (Fartnow, J.), dated May 28, 2004, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The appellant met its burden of proving, prima facie, that it did not create the allegedly dangerous condition upon which the plaintiff tripped and fell, and the plaintiff failed to raise any triable issue of fact in opposition (see Verdes v Brooklyn Union Gas Co., 253 AD2d 552 [1998]; Curci v City of New York, 240 AD2d 460 [1997]). Accordingly, the appellant’s motion for summary judgment should have been granted. Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.